DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3.      Claims 1, 4-8, 11-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheung Hyen et al., US 2012/0136217 (hereinafter Hyen) in view of Ashoori et al., US 2018/0048935 .

       Regarding claim 1, Hyen an apparatus for automatically highlighting an unhealthy condition (See [0004] and [0013] and [0025]-[0027] automatic sensing of health conditions via the controller device for sending a warning), comprising: 
   (a) a set top box operatively connected to a network and a television display, wherein the set to box is adapted to output a program to a viewer watching the television display (See Fig.1, elements 104 stb connected to television 102; [0004] and [0013] cable television and headend);

   (c ) the set top box being operative to output an alert to the viewer to the display device if a health reading falls within a dangerous range (See Fig.1, Fig.7; [0004], [0013]-[0014], [0020]; and [0025]-[0027] which discloses that the controller or the bracelet reports the health data to the set top box wherein a warning is outputted to the television when the health valuations are outside of the normal range).
   
      Hyen is silent with respect to the alert occurring during the program/content being displayed. 
      However, in the same field of endeavor, Ashoori teaches of the alert occurring during the program/content being displayed (See [0042]).
      It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching so Hyen to have incorporated the teachings of Ashoori for the mere benefit of providing the warning such that the user is more likely to see it.

      Regarding claim 4, the apparatus of claim 1, wherein the alert comprises stopping the program (See Ashoori, [0024] which discloses stopping the video stream).

      Regarding claim 5, the apparatus of claim 4, wherein the alert comprises a highlight on the television display during the program (See Ashoori, [0024]-[0026] and [0042]-[0044] which discloses the notification alert being that of a caption on the television program which reads on a form of highlight during the program).

      Regarding claim 6, the apparatus of claim 4, wherein the set top box transmits the alert to one or more other devices (See Hyen, [0013] which disclose sending the warning and emergency situation to the monitoring server center or to another local device).

      Regarding claim 7, the apparatus of claim 1, wherein the alert comprises a highlight on the television display during the program (See Ashoori, [0024]-[0026] and [0042]-[0044] which discloses the notification alert being that of a caption on the television program which reads on a form of highlight during the program).

     Regarding claim 8, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 1.

      Regarding claim 11, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 4.



     Regarding claim 13, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 6.

      Regarding claim 14, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 7.

     Regarding claim 15, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 1.

     Regarding claim 18, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 4.

     Regarding claim 19, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 6.

      Regarding claim 20, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 7.

s 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cheung Hyen et al., US 2012/0136217 (hereinafter Hyen) in view of Ashoori et al., US 2018/0048935 and in further view of Dimov et al., US 2016/0066042.

     Regarding claim 2, the combination of Hyen and Ashoori teaches the apparatus of claim 1, and wherein the alert is delivered through the television (See Hyen, Fig.1, Fig.7; [0004], [0013]-[0014], [0020]; and [0025]-[0027]; Ashoori, [0042]).

      The combination is silent with respect to wherein the alert is delivered through an EPG.
      However, in the same field of endeavor, X teaches of wherein the alert is delivered through an EPG (See [0029] and [0058], where the excitement value/heat map is construed to be the alert within the EPG).

     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Hyen and Ashoori to have incorporated the teachings of X for the mere benefit of informing the viewer of potential risky content before the user tunes to watch the content.

     Regarding claim 9, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 2.

.

5.      Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cheung Hyen et al., US 2012/0136217 (hereinafter Hyen) in view of Ashoori et al., US 2018/0048935, and in further view of Cheong et al., US 2017/0011210.

      Regarding claim 3, the combination of Hyen and Ashoori teaches the apparatus of claim 1.
      The combination is silent with respect to wherein the program is associated with a rating system wherein at least one rating indicates that the program includes content that may excite viewers, and the set top boxes connectivity to the wearable health monitoring device is automatic.
         However, in the same field of endeavor, Cheong teaches of wherein the program is associated with a rating system wherein at least one rating indicates that the program includes content that may excite viewers (See [0564]-[0567]; [0603]; and [0721] which discloses of categorizing/rating the content to at least the genre of the content such as violent/horror and content that may overexcite the viewer), and the set top boxes connectivity to the wearable health monitoring device is automatic (See [0261]-[0262]; [0455]-[0460] [0678]-[0685] which discloses of wireless and blue tooth connectivity to the set top box and wearable device wherein automatic authenticate is performed for the same user such that it does not need to be performed again by the same user for Bluetooth IrDA connection).


     Regarding claim 10, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 3.

      Regarding claim 17, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 3.

   Contact
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricky Chin whose telephone number is 571-270-3753. The examiner can normally be reached on M-F 8:30-6:00.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. 
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
	

/Ricky Chin/
Primary Examiner 
AU 2423
(571) 270-3753
Ricky.Chin@uspto.gov